Exhibit 10.1

EXECUTION VERSION

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made and entered into as of
March 18, 2018 by and among Life Storage, Inc., a Maryland corporation (the
“Company”), Land & Buildings Capital Growth Fund, LP, a Delaware limited
partnership (“L&B Capital”) and its affiliates, including but not limited to
Land & Buildings Real Estate Opportunity Fund, LP, a Delaware limited
partnership, (“L&B Opportunity”), Land & Buildings GP LP, a Delaware limited
partnership (“L&B GP”), and Land & Buildings Investment Management, LLC, a
Delaware limited liability company (“L&B Management”), and Jonathan Litt
(together with L&B Capital, L&B Opportunity, L&B GP, L&B Management and any
other Affiliate of Mr. Litt or such entities, the “Investor”) (each of the
Company and Investor a “Party” to this Agreement, and collectively, the
“Parties”), with respect to the matters set forth below. Capitalized terms used
herein and not otherwise defined have the meanings ascribed to them in paragraph
16 below. In consideration of the mutual covenants and agreements contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto, intending to
be legally bound hereby, agree as follows:

 

  1. Board Composition Matters.

 

  a) Size of Board. As promptly as practicable following the execution of this
Agreement (and in any event, within two (2) business days after the date
hereof), the Board of Directors of the Company (the “Board”) shall fix the size
of the Board at ten (10) directors, provided, however, that the Board shall fix
the size of the Board at eight (8) directors upon conclusion of the Company’s
2018 Annual Meeting of Stockholders (the “2018 Annual Meeting”) in accordance
with paragraph 2 of this Agreement.

 

  b) Investor Nominee. As promptly as practicable following the execution of
this Agreement (and in any event, within two (2) business days after the date
hereof), the Board shall take all action necessary to appoint Dana Hamilton to
the Board (the “Investor Nominee”). The Board shall include such Investor
Nominee as a nominee for the Board in the 2018 Annual Meeting proxy statement
(the “Proxy Statement”) and will recommend and solicit proxies for the election
of the Investor Nominee at the 2018 Annual Meeting. As promptly as practicable
following the execution of this Agreement (and in any event, within two
(2) business days after the date hereof), the Investor Nominee shall be
appointed to the Audit Committee of the Board.

 

  c)

Additional New Director. As promptly as practicable following the execution of
this Agreement (and in any event, within two (2) business days after the date
hereof), the Board will take all action necessary to appoint Edward Pettinella
to the Board (the “Additional New Director” and together with the Investor
Nominee, the “New Directors”)). The Board shall include such Additional New
Director as a nominee for the Board in the Proxy Statement and shall recommend
and solicit proxies for the election of the Additional New Director at the 2018

 

1



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  Annual Meeting. As promptly as practicable following the execution of this
Agreement (and in any event, within two (2) business days after the date
hereof), the Additional New Director shall be appointed to the Nominating and
Corporate Governance Committee of the Board.

 

  d) Chief Executive Officer. As promptly as practicable following the execution
of this Agreement (and in any event, within two (2) business days after the date
hereof), the Board will take all action necessary to appoint David Rogers (chief
executive officer of the Company) to the Board. The Board shall include
Mr. Rogers as a nominee for the Board in the Proxy Statement and shall recommend
and solicit proxies for the election of Mr. Rogers at the 2018 Annual Meeting.

 

  2. Director Retirements. As previously contemplated by the Board pursuant to
the Board’s ongoing succession plan and in accordance with the expressed desires
of two long-standing directors to retire from the Board in the near term,
Kenneth Myszka and Robert J. Attea (collectively, the “Retiring Directors”) will
retire from the Board in connection with the 2018 Annual Meeting. The Board
shall not include the Retiring Directors as nominees for the Board in the Proxy
Statement, and shall accept the resignations of the Retiring Directors,
effective as of the conclusion of the 2018 Annual Meeting.

 

  3. Board Size. Upon conclusion of the 2018 Annual Meeting and through the date
of the Company’s 2019 annual meeting of the shareholders (the “2019 Annual
Meeting”), the Board size shall not exceed eight (8) members unless the Board
unanimously agrees to expand the Board to nine (9) members, in which case the
Board shall not exceed nine (9) members through the date of the 2019 Annual
Meeting.

 

  4. Withdrawal of Investor Director Nominees. Investor hereby irrevocably
withdraws the nomination of the slate of directors (the “Investor Slate”)
previously put forth in that certain letter to the Company dated December 11,
2017 in connection with the 2018 Annual Meeting, and any related materials or
notices submitted to the Company in connection therewith or related thereto, and
agrees not to make any other nominations for election at the 2018 Annual
Meeting.

 

  5. Investor Nominee Agreements, Arrangements and Understandings. Investor
represents and agrees that as of the date of this Agreement neither it nor any
of its Affiliates (a) shall pay any compensation to the Investor Nominee
(including replacement candidates contemplated by paragraph 6) regarding such
Person’s service on the Board or any committee thereof or (b) shall have any
agreement, arrangement or understanding, written or oral, with the Investor
Nominee (including replacement candidates contemplated by paragraph 6) regarding
such Person’s service on the Board or any committee thereof (including without
limitation pursuant to which such Person will be compensated for his or her
service as a director on the Board or any committee thereof). Notwithstanding
the foregoing, the Company agrees and acknowledges that the payment by Investor
of compensation to the Investor Nominee as set forth in that certain Nomination
Letter dated December 11, 2017 in connection with his or her potential
nomination by Investor as a director for election to the Board shall not be
deemed a violation of this paragraph 5.

 

2



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  6. Investor Nominee and Additional New Director Replacements. If the Investor
Nominee resigns, refuses or is unable to serve or fulfill his or her duties as a
director for any reason, in each case prior to the Expiration Date, and at such
time Investor’s ownership is at least 1.0% of the Company’s then-outstanding
Common Stock (subject to adjustment for stock splits, reclassifications,
combinations and similar adjustments), Investor shall have the ability to
recommend a substitute person who (a) is Independent, (b) satisfies the
Company’s corporate governance guidelines with respect to director nominations,
and (c) is reasonably acceptable to the Board (such acceptance not to be
unreasonably withheld). The Board shall determine whether the Investor’s
proposed replacement director candidate is acceptable and meets the foregoing
criteria within ten (10) business days after the Board has conducted
interview(s) of such proposed replacement director candidate. The Board shall
use its commercially reasonable efforts to cause any interview(s) contemplated
by this paragraph 6 to be conducted as promptly as practicable, but in any case,
assuming reasonable availability of the proposed replacement director candidate,
within ten (10) business days after the Investor has submitted such proposed
replacement director candidate to the Board. Upon the Board’s acceptance of the
Investor’s replacement director candidate, the Board shall take all actions
necessary to appoint such replacement director candidate to the Board no later
than five (5) business days after such acceptance.

If the Additional New Director resigns, refuses or is unable to serve or fulfill
his or her duties as a director for any reason, in each case prior to the
Expiration Date, then a replacement who is Independent and satisfies the
Company’s corporate governance guidelines with respect to director nominations
shall be identified by the Nominating and Corporate Governance Committee.

Any replacement director candidate for an Investor Nominee or an Additional New
Director shall be appointed to the Board to serve the unexpired term of the
departed Investor Nominee or Additional New Director, as applicable, and shall
be considered an Investor Nominee or an Additional New Director, for all
purposes of this Agreement. Subject to New York Stock Exchange rules, applicable
law and the qualifications of such candidate, the Board and all applicable
committees of the Board shall take all necessary actions to appoint any
replacement director for an Investor Nominee or an Additional New Director to
any applicable committee of the Board of which such Investor Nominee or
Additional New Director was a member immediately prior to such Investor
Nominee’s or Additional New Director’s resignation or removal. Except as
provided in this Agreement, any other vacancies or openings to be filled on the
Board, or any committee thereof created, shall be filled by the Board in
accordance with the Company’s bylaws upon the recommendation of the Nominating
and Corporate Governance Committee.

 

  7.

Investor Nominee and Additional New Director Information. As a condition to each
of the New Directors’ appointment as a director, the New Directors shall each
provide any information the Company reasonably requires, including information
required to be disclosed in a proxy statement or other filing under applicable
law, stock exchange rules or listing standards, information in connection with
assessing eligibility, independence and other criteria applicable to directors
or satisfying compliance and legal obligations,

 

3



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  and shall consent to appropriate background checks, to the extent, in each
case, consistent with the information and background checks required by the
Company in accordance with past practice with respect to all other members of
the Board. If, following the date of this Agreement, the Board learns that
either of the New Directors has committed, been indicted or charged with, or
made a plea of nolo contendre to a felony or a material misdemeanor involving
moral turpitude, deceit, dishonesty or fraud, then, in the case of the Investor
Nominee, the Board may request that the Investor Nominee submit his or her
resignation and, in such case, Investor shall request the Investor Nominee to
resign from the Board and, upon such resignation, may select a replacement
designee in accordance with paragraph 6 of this Agreement, and in the case of
the Additional New Director, the Board may request that the Additional New
Director submit his or her resignation and, upon such resignation, may select a
replacement designee in accordance with paragraph 6 of this Agreement, in each
case, consistent with how the Board would treat any of the Company’s directors
upon learning that any such director has committed, been indicted or charged
with, or made a plea of nolo contendre to a felony or a material misdemeanor
involving moral turpitude, deceit, dishonesty or fraud.

 

  8. Company Recommendations at the 2018 Annual Meeting. In connection with the
2018 Annual Meeting (and any adjournments or postponements thereof), the Company
shall recommend (and shall not change such recommendation in a manner adverse to
the Investor Nominee or the Additional New Director) that the Company’s
stockholders vote in favor of the election of each of the Board’s nominees
(including the Investor Nominee and the Additional New Director), solicit
proxies for each of the Board’s nominees (including the Investor Nominee and the
Additional New Director), cause all Company common stock represented by proxies
granted to it (or any of its officers, directors or representatives) that do not
specify a vote with respect to the election of the Board to be voted in favor of
each of the Board’s nominees (including the Investor Nominee and the Additional
New Director) and otherwise support the Investor Nominee and the Additional New
Director for election in a manner no less rigorous and favorable than the manner
in which the Company supports its other director nominees.

 

  9. Voting of Investor’s Shares. In connection with the 2018 Annual Meeting
(and any adjournments or postponements thereof), Investor shall cause to be
present for quorum purposes and vote or cause to be voted all Company common
stock beneficially owned by it or its controlling or controlled Affiliates
entitled to vote on the record date for the 2018 Annual Meeting in favor of
(a) the election of directors nominated by the Board and (b) otherwise in
accordance with the Board’s recommendation on any proposal not related to an
Extraordinary Transaction; provided that, in the event Institutional Shareholder
Services (“ISS”) recommends otherwise with respect to any proposal (other than
the election of directors), Investor shall be permitted to vote in accordance
with the ISS recommendation.

 

  10.

Company Policies. Investor and the Investor Nominee acknowledge that the
Investor Nominee, upon election to the Board, shall serve as a member of the
Board and shall be governed by the same protections and obligations currently
existing regarding confidentiality, conflicts of interest, related party
transactions, fiduciary duties, codes of

 

4



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  conduct, trading and disclosure policies, director resignation policy, and
other governance guidelines and policies of the Company as other directors
(collectively, “Company Policies”) and as required by law, and shall be required
to preserve the confidentiality of Company business and information, including
discussions or matters considered in meetings of the Board or Board committees,
and shall have the same rights and benefits, including with respect to
insurance, indemnification, compensation and fees, as are applicable to all
independent directors of the Company. True copies of all such Company Policies
(other than with respect to general fiduciary obligations) shall have been
provided to Investor prior to the execution of this Agreement.

 

  11. Press Release; SEC Filings. Promptly following the execution and delivery
of this Agreement, the Company shall issue the press release in the form
attached as Exhibit A (the “Company Press Release”) and no Party shall make any
statement inconsistent with the Company Press Release in connection with the
announcement of this Agreement. Additionally, promptly following the execution
and delivery of this Agreement, the Company will file a Current Report on Form
8-K, which will report the entry into this Agreement and file the Agreement as
an exhibit thereto.

 

  12. Annual Meetings. The 2018 Annual Meeting shall be held no later than
June 30, 2018. The 2019 Annual Meeting shall be held no later than July 30,
2019.

 

  13. Standstill. From the date of this Agreement until the Expiration Date or
until such earlier time as the restrictions in this paragraph 13 terminate
pursuant to the terms of this Agreement (such period, the “Restricted Period”),
Investor shall not, and shall cause its Affiliates and Associates under its
control or direction (collectively, the “Restricted Persons”) not to, directly
or indirectly, absent prior express written invitation or authorization by the
Board:

 

  a) engage in any “solicitation” (as such term is defined under the Securities
Exchange Act of 1934, as amended and the rules promulgated thereunder (the
“Exchange Act”)) of proxies or consents with respect to the election or removal
of directors or any other matter or proposal or become a “participant” (as such
term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated under the
Exchange Act) in any such solicitation of proxies or consents;

 

  b) knowingly encourage, advise or influence any other Person or knowingly
assist any Person in so encouraging, advising or influencing any Person with
respect to the giving or withholding of any proxy, consent or other authority to
vote (other than such encouragement, advice or influence that is consistent with
the Board’s recommendation in connection with such matter);

 

  c) form, join or act in concert with any partnership, limited partnership,
syndicate or other group, including a “group” as defined pursuant to
Section 13(d) of the Exchange Act and the rules promulgated thereunder with any
entity or person unaffiliated with Investor and with respect to any Voting
Securities;

 

5



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

  d) make or in any way participate, directly or indirectly, in any tender
offer, exchange offer, merger, consolidation, acquisition, business combination,
sale of a division, sale of substantially all assets, recapitalization,
restructuring, liquidation, dissolution or extraordinary transaction involving
the Company or any of its subsidiaries or its or their securities or assets
(each, an “Extraordinary Transaction”) (it being understood that the foregoing
shall not restrict Investor from tendering shares, receiving payment for shares
or otherwise participating in any such transaction on the same basis as other
stockholders of the Company, or from participating in any such transaction that
has been approved by the Board); or make, directly or indirectly, any proposal,
either alone or in concert with others, to the Company or the Board that would
reasonably be expected to require a public announcement regarding any of the
types of matters set forth above in this paragraph;

 

  e) (i) seek, alone or in concert with others, election or appointment to, or
representation on, the Board or nominate or propose the nomination of, or
recommend the nomination of, any candidate to the Board, except as otherwise
permitted in this Agreement, or (ii) seek, alone or in concert with others, the
removal of any member of the Board, provided, however, that nothing in this
Agreement shall prevent Investor or its Affiliates or Associates from taking
actions in furtherance of identifying director candidates in connection with the
2019 Annual Meeting so long as such actions do not create a public disclosure
obligation for Investor or the Company and are undertaken on a basis reasonably
designed to be confidential and in accordance in all material respects with
Investor’s normal practices in similar circumstances;

 

  f) make or be the proponent of any stockholder proposal (pursuant to Rule
14a-8 under the Exchange Act or otherwise);

 

  g) make any request for stock list materials or other books and records of the
Company under the Maryland General Corporation Law or other statutory or
regulatory provisions providing for shareholder access to books and records;

 

  h) make any public proposal with respect to (i) any change in the number or
term of directors or the filling of any vacancies on the Board, (ii) any
material change in the capitalization of the Company, (iii) any other material
change in the Company’s management, business or corporate structure, or (iv) any
waiver, amendment or modification to the Company’s Certificate of Incorporation
or bylaws, or other actions which may affect or impede the acquisition of
control of the Company by any person;

 

  i) enter into any negotiations, agreements or understandings with any Third
Party to take any action that Investor is prohibited from taking pursuant to
this paragraph 13; or

 

  j) make any public request or submit any public proposal, directly or
indirectly, to amend or waive the terms of this Agreement, in each case which
would reasonably be expected to result in a public announcement of such request
or proposal;

 

6



--------------------------------------------------------------------------------

EXECUTION VERSION

 

provided, that the restrictions in this paragraph 13 shall terminate
automatically upon the earliest of (i) as a non-exclusive remedy for any
material breach of this Agreement by the Company (including, without limitation,
a failure to appoint the Investor Nominee or Additional New Director and
otherwise constitute the Board in accordance with paragraph 1, a failure to
appoint a replacement in accordance with paragraph 6, or a failure to issue the
Company Press Release in accordance with paragraph 11), upon ten (10) business
days’ prior written notice by Investor following any such material breach of
this Agreement by the Company if such breach has not been cured within such
notice period, provided that Investor is not in material breach of this
Agreement at the time such notice is given, (ii) the announcement by the Company
of a definitive agreement with respect to any Extraordinary Transaction that
would directly or indirectly result in the acquisition of beneficial ownership
by any person or group of more than 50% of the Voting Securities or all or
substantially all of the Company’s assets, and (iii) the commencement of any
tender or exchange offer (by a person other than Investor or its Affiliates)
which, if consummated, would constitute an Extraordinary Transaction that would
directly or indirectly result in the acquisition of beneficial ownership by any
person or group of more than 50% of the Voting Securities, where the Company
files a Schedule 14D-9 (or any amendment thereto), other than a “stop, look and
listen” communication by the Company pursuant to Rule 14d-9(f) promulgated under
the Exchange Act, that does not recommend that the Company’s stockholders reject
such tender or exchange offer.

During the Restricted Period, the Company shall not adopt and shall not propose
the adoption of any amendment to the Certificate of Incorporation or bylaws of
the Company that would reasonably be expected to impair the ability of a
stockholder to submit nominations for election to the Board or stockholder
proposals in connection with any future Company Annual Meeting of Stockholders,
and nothing contained in this paragraph 13 shall prevent Investor from
(i) privately communicating with the Company or the Board, (ii) making any
public or private statement or announcement with respect to an Extraordinary
Transaction that is publicly announced by the Company or a Third Party, and
(iii) publicly commenting on any earnings announcement of the Company so long as
any such communication is non-disparaging and otherwise not in violation of any
of the provisions in this paragraph 13. Nothing in this Agreement shall prevent
the Company from responding to such Investor statements, subject to the
obligations of the Parties under paragraph 14, or the Company or Investor from
responding to any factual statement as required by applicable legal process,
subpoena, or legal requirement or as part of a response to a request for
information from any governmental authority with jurisdiction over the Party
from whom information is sought (so long as such request did not arise as a
result of discretionary acts by Investor or any of its Affiliates or by the
Company or any of its Affiliates, as applicable). Notwithstanding anything to
the contrary in this Agreement, nothing in this paragraph 13 shall prohibit or
restrict the Investor Nominee or the Additional New Director from exercising his
or her rights and fiduciary duties as a director of the Company or restrict his
or her discussions solely among other members of the Board and/or management,
advisors, representatives or agents of the Company.

 

7



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

  14. Non-Disparagement. During the Restricted Period, the Company and Investor
shall each refrain from publicly making, and shall cause their respective
Affiliates and its and their respective principals, directors, members, general
partners, officers and employees not to publicly make or cause to be made any
public statement or announcement, including in any document or report filed with
or furnished to the SEC or through the press, media, analysts or other persons,
that constitutes an ad hominem attack on, or otherwise disparages, defames,
slanders, impugns or damages the reputation of, (a) in the case of public
statements or announcements by any of Investor or its Affiliates, advisors or
representatives, the Company or any of its Affiliates, subsidiaries or advisors,
or any of its or their respective current or former officers, directors or
employees, and (b) in the case of statements or announcements by any of the
Company or its Affiliates, advisors or representatives, Investor or any of
Investor’s Affiliates, Associates or advisors or any of their respective
employees or any person who has served as an employee of Investor and Investor’s
Affiliates, Associates or advisors. The foregoing shall not (i) restrict the
ability of any person to comply with any subpoena or other legal process or
respond to a request for information from any governmental authority with
jurisdiction over the Party from whom information is sought, or (ii) apply to
any private communications between Investor, its respective Affiliates and
Associates and its and their respective principals, directors, members, general
partners, officers and employees.

 

  15. Securities Laws. Investor hereby acknowledges that it and its Affiliates
are aware that United States securities laws may restrict any person who has
material, non-public information about a company from purchasing or selling any
securities of such company while in possession of such information.

 

  16.

Defined Terms. As used in this Agreement, the term (a) “Affiliate” and
“Associate” shall each have the meaning set forth in Rule 12b-2 promulgated
under the Exchange Act and shall include Persons who become Affiliates of any
Person subsequent to the date of this Agreement; provided, that “Affiliates” of
a Person shall not include any entity, solely by reason of the fact that one or
more of such Person’s employees or principals serves as a member of its board of
directors or similar governing body, unless such Person otherwise controls such
entity (as the term “control” is defined in Rule 12b-2 promulgated by the SEC
under the Exchange Act); (b) “beneficially own”, “beneficially owned” and
“beneficial ownership” shall have the meaning set forth in Rules 13d-3 and
13d-5(b)(l) promulgated under the Exchange Act; (c) “business day” shall mean
any day other than a Saturday, Sunday or a day on which the Federal Reserve Bank
of New York is closed; (d) “Independent” means that a Person (x) (i) shall not
be an employee, director, general partner, manager or other agent of Investor or
of any Affiliate of Investor and (ii) shall not be a material limited partner,
member or other investor in Investor or any Affiliate of Investor, provided,
that for the avoidance of doubt, service as a prior or future nominee of
Investor shall not in and of itself cause such Person not to be deemed
“Independent” and (y) shall be an independent director of the Company under the
Company’s independence guidelines, applicable law and the rules and regulations
of the

 

8



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  SEC and New York Stock Exchange; (e) “Person” shall be interpreted broadly to
include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure; (f)
“SEC” means the U.S. Securities and Exchange Commission; (g) “Third Party” means
any Person that is not a party to this Agreement or an Affiliate or Associate
thereof, a member of the Board, a director or officer of the Company, or legal
counsel to any party to this Agreement; and (h) “Voting Securities” shall mean
the shares of common stock of the Company and any other securities of the
Company entitled to vote in the election of directors, or securities convertible
into, or exercisable or exchangeable for, such shares or other securities,
whether or not subject to the passage of time or other contingencies.

 

  17. Investor’s Representations and Warranties. Each of Investor and its
Affiliates, severally and not jointly, represents and warrants that (a) this
Agreement has been duly authorized, executed and delivered by it and is a valid
and binding obligation of such Investor, enforceable against it in accordance
with its terms; and (b) neither it nor any of its Affiliates, as of the date of
this Agreement, has or shall have, any agreement, arrangement or understanding,
written or oral, with the Investor Nominee or other member of the Board pursuant
to which such individual has been or shall be compensated for his or her service
as a director on, or nominee for election to, the Board.

 

  18. Company Representations and Warranties. The Company represents and
warrants that (a) this Agreement has been duly authorized, executed and
delivered by it and is a valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms; (b) this Agreement
does not require the approval of the stockholders of the Company; and (c) this
Agreement does not and shall not violate any law, any order of any court or
other agency of government, the Company’s Certificate of Incorporation or
bylaws, each as may be amended from time to time, or any provision of any
agreement or other instrument to which the Company or any of its properties or
assets is bound, or conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any such agreement or other
instrument, or result in the creation or imposition of, or give rise to, any
material lien, charge, restriction, claim, encumbrance or adverse penalty of any
nature whatsoever pursuant to any such indenture, agreement or other instrument.

 

  19. Termination. This Agreement shall terminate on the earlier of (i) ten (10)
business days prior to the first day of the Company’s stockholder director
nomination period for the 2019 Annual Meeting, as established pursuant to the
Company’s bylaws or (ii) one year from the date of this Agreement (the
“Expiration Date”). Notwithstanding the foregoing, this paragraph 19 and
paragraphs 20 through 28 shall survive the termination or expiration of this
Agreement.

 

  20.

Specific Performance. The Company and Investor each acknowledge and agree that
money damages would not be a sufficient remedy for any breach (or threatened
breach) of this Agreement by it and that, in the event of any breach or
threatened breach hereof, (a) the non-breaching party will be entitled to seek
injunctive and other equitable relief, without proof of actual damages; (b) the
breaching party will not plead in defense thereto

 

9



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  that there would be an adequate remedy at law; and (c) the breaching party
agrees to waive any applicable right or requirement that a bond be posted by the
non-breaching party. Such remedies will not be the exclusive remedies for a
breach of this Agreement, but will be in addition to all other remedies
available at law or in equity.

 

  21. Entire Agreement; Successors and Assigns; Amendment and Waiver. This
Agreement (including its exhibits and schedules) constitutes the only agreement
between Investor and the Company with respect to the subject matter hereof and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written. This Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns. No
Party may assign or otherwise transfer either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party. Any purported transfer without such consent shall be void.
No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the Party
affected thereby, and then only in the specific instance and for the specific
purpose stated therein. Any waiver by any Party of a breach of any provision of
this Agreement shall not operate as or be construed to be a waiver of any other
breach of such provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions shall not be considered a waiver or
deprive that Party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.

 

  22. Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement shall remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree shall remain in
full force and effect to the extent not held invalid or unenforceable. The
Parties further agree to replace such invalid or unenforceable provision of this
Agreement with a valid and enforceable provision that will achieve, to the
extent possible, the purposes of such invalid or unenforceable provision.

 

  23.

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Maryland. Each of Investor and the Company
(a) irrevocably and unconditionally consents to the personal jurisdiction and
venue of the federal or state courts located in the city of Baltimore, Maryland;
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court;
(c) agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than such courts; and (d) waives any claim of
improper venue or any claim that those courts are an inconvenient forum. The
Parties agree that mailing of process or other papers in connection with any
such action or proceeding in the manner provided in paragraph 25 or in such
other manner as may be permitted by applicable law, shall be valid and
sufficient service thereof. Each of the Parties, after consulting or having had
the opportunity to consult with counsel, knowingly, voluntarily and
intentionally waives any right that such Party may have to a trial by jury in
any litigation based upon or arising out of this Agreement or any related
instrument or agreement, or any of the transactions contemplated thereby, or any
course of conduct,

 

10



--------------------------------------------------------------------------------

EXECUTION VERSION

 

  dealing, statements (whether oral or written), or actions of any of them. No
Party shall seek to consolidate, by counterclaim or otherwise, any action in
which a jury trial has been waived with any other action in which a jury trial
cannot be or has not been waived.

 

  24. Parties in Interest. This Agreement is solely for the benefit of the
Parties and is not enforceable by any other Person.

 

  25. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein, and all legal process in regard
hereto, will be in writing and will be deemed validly given, made or served when
delivered in person, by electronic mail, by overnight courier or two business
days after being sent by registered or certified mail (postage prepaid, return
receipt requested) as follows:

    If to the Company to:

Life Storage, Inc.

6467 Main Street

Williamsville, New York 14221

Attn:    Andrew J. Gregoire, Chief Financial Officer & Secretary

Email: agregoire@lifestorage.com

with a copy (which shall not constitute notice) to:

Hogan Lovells US LLP

555 13th Street NW

Washington, DC 20004

Attn:    Joseph E. Gilligan and Joseph G. Connolly Jr.

Email:  joseph.gilligan@hoganlovells.com

joseph.connolly@hoganlovells.com

Phillips Lytle LLP

One Canalside

125 Main Street

Buffalo, NY 14203-2887

Attn:     Frederick G. Attea and Glenn J. Bobeck

Email:  FAttea@phillipslytle.com

             GBobeck@phillipslytle.com

If to the Investor:

Land & Buildings Capital Growth Fund, LP

c/o Land & Buildings Investment Management, LLC

1 Landmark Square, 7th Floor

Stamford, Connecticut 06901

Attn:    Jonathan Litt

Email:  jonathan.litt@landandbuildings.com

 

11



--------------------------------------------------------------------------------

EXECUTION VERSION

 

with a copy (which shall not constitute notice) to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

  Attn: Steve Wolosky

Meagan Reda

  Email: SWolosky@olshanlaw.com

MReda@olshanlaw.com

At any time, any Party may, by notice given in accordance with this paragraph to
the other Party, provide updated information for notices hereunder.

 

  26. Expenses. Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Agreement and the transactions contemplated hereby, provided, however, that the
Company agrees to reimburse Investor for reasonable and documented out-of-pocket
expenses incurred by Investor prior to the date hereof directly in connection
with its investment in the Company, including, but not limited to the
negotiation and execution of this Agreement, in an amount not to exceed
$480,000. The reimbursement provided in this paragraph 26 shall be paid by the
Company to Investor promptly after the date of this Agreement, provided that
documentation supporting such reimbursable expenses is provided to the Company
no later than ten (10) business days following the date of this Agreement.

 

  27. Interpretation. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

 

  28. Counterparts. This Agreement may be executed by the Parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.

[Signature page follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties hereto has executed and delivered this
Agreement, or caused the Agreement to be duly executed and delivered on its
behalf, as of the date first set forth above.

 

LIFE STORAGE, INC. By:  

/s/ David L. Rogers

Name:   David L. Rogers Title:   Chief Executive Officer

/s/ Jonathan Litt

JONATHAN LITT LAND & BUILDINGS CAPITAL GROWTH FUND, LP By:   Land & Buildings
Investment Management,   LLC, Investment Manager By:  

/s/ Jonathan Litt

Name:   Jonathan Litt Title:   Managing Principal L & B REAL ESTATE OPPORTUNITY
FUND, LP By:   Land & Buildings Investment Management,   LLC, Investment Manager
By:  

s/ Jonathan Litt

Name:   Jonathan Litt Title:   Managing Principal LAND & BUILDINGS GP LP By:  
L&B GP LLC, General Partner By:   Land & Buildings Investment Management,   LLC,
Investment Manager By:  

s/ Jonathan Litt

Name:   Jonathan Litt Title:   Managing Principal



--------------------------------------------------------------------------------

LAND & BUILDINGS INVESTMENT MANAGEMENT, LLC

By:  

s/ Jonathan Litt

Name:   Jonathan Litt Title:   Managing Principal



--------------------------------------------------------------------------------

EXHIBIT A

Company Press Release

INTENTIONALLY OMITTED